Citation Nr: 1541414	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-22 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury (TBI) with posttraumatic headaches.

3.  Entitlement to an initial compensable evaluation for chronic irregularity of the tibial tuberosity of the right knee consistent with old Osgood-Schlatter disease.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a right leg and upper thigh disability, claimed as tingling, numbness, and pain.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a right hip condition.

6.  Entitlement to service connection for an unspecified right rib disorder.

7.  Entitlement to service connection for an unspecified bilateral shoulder condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2002 to July 2006.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from May 2009 and November 2009 rating decisions of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

As concerning the claims for service connection for an unspecified right rib disorder and an unspecified bilateral shoulder condition, the Veteran claimed service connection for the disabilities in an October 2008 Application for Compensation (VA Form 21-526).  In a May 2009 rating decision, the RO, in pertinent part, denied service connection for an unspecified bilateral shoulder condition and an unspecified right rib condition.  In June 2009, the Veteran filed a statement disagreeing with the RO's decision and requesting reconsideration.  See 38 C.F.R. § 20.200; 38 C.F.R. § 20.201 (2014).  See also EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Szemraj v. Principi, 357 F.3d 1370 (2004); and Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (emphasizing VA's duty to construe all documents filed by a claimant liberally).  The RO treated this filing as a claim to reopen and, although the RO determined that reopening was warranted, denied the claims on the merits in November 2009.  However, because the Veteran submitted a statement indicating his disagreement with the RO's May 2009 decision concerning these claims, and because this statement was filed within a year of the issuance of that denial, that decision never became final and new and material evidence is not required to reopen these claims.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and time limits for initiating an appeal). 

With regard to the claim for service connection for a right leg and upper thigh disability, claimed as tingling, numbness, and pain, as well as the claim for service connection for a right hip condition, in a November 2010 rating decision, the RO, in pertinent part, reopened the claims and denied service connection on the merits.  Although the RO reopened the claims, whether new and material evidence has been received to reopen a claim is a legal issue the Board is required to address even when the RO reopens a claim and denies it on its merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  Accordingly, the claims have been characterized as reflected on the title page.

Although the RO certified the issue of entitlement to service connection for hypoeropia (claimed as vision problems) to the Board, the Veteran specifically limited his appeal to the issues concerning "PTSD, TBI, Tibial tuberositis of the right knee, right leg and upper thigh condition, unspecified rib condition, right hip condition, [and] unspecified bilateral shoulder condition," as reflected on the title page.  See August 2012 Substantive Appeal (VA Form 9) (limiting the appeal to the enumerated issues).  Accordingly, because the veteran did not file a substantive appeal as concerning the denial of service connection for hyperopia, that issue is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In his August 2012 substantive appeal, the Veteran requested requesting a hearing at a local RO before a Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  Such a hearing was scheduled for July 23, 2014.  See May 2014 Hearing Notification Letter.  Prior to the scheduled hearing, however, the Veteran submitted a statement asserting that he was unable to attend the appointment due to financial difficulties and the distance he was required to travel to attend the hearing.  He requested that the hearing be rescheduled at a closer RO.  The Board finds that the Veteran has presented good cause for wishing to reschedule the hearing.  See 38 C.F.R. § 20.704(c), (d) (2014).  His request is hereby granted by virtue of this remand to provide him an opportunity to testify at a Travel Board hearing at the closest RO.  

Prior to scheduling any such hearing, the AOJ should communicate with the Veteran in order to determine the RO at which he would prefer to appear.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative to determine the RO at which the Veteran would prefer to appear for his Travel Board hearing.

2.  Next, schedule the Veteran for a Travel Board hearing at the identified RO at the earliest available opportunity.  The RO should notify the Veteran and his representative of the hearing date, time, and location, in accordance with 38 C.F.R. § 20.704(b) (2014).  Copies of all notification must be associated with the claims file.

3.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

